TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00201-CR



                                David Eugene Weir, Appellant

                                                v.

                                  The State of Texas, Appellee




         FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
               NO. 57344, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant David Eugene Weir pleaded no contest to an information accusing him of

burglary of a building enhanced by two previous burglary convictions. See Tex. Pen. Code Ann.

§ 12.42(a)(1) (West Supp. 2004-05), § 30.02 (West 2003). As called for in a plea bargain, the court

deferred adjudication and placed Weir on community supervision for five years. The court gave its

permission to appeal.

               Weir’s court-appointed attorney filed a brief concluding that the appeal is frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.

State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969).
               Weir filed a pro se brief asserting that his plea was involuntary because he did not

know that he was pleading guilty to a third-degree felony, did not understand the plea bargain with

respect to restitution, and was misinformed by counsel regarding the terms of the agreement. All of

the issues Weir raises were addressed at a “hearing to clarify probation” conducted by the district

court on March 9, 2005. At the conclusion of the hearing, the court informed Weir that he would

be permitted to withdraw his plea. Weir conferred with counsel, who then told the court, “I

discussed with Mr. Weir what his options are, and he does not want to withdraw his plea. He will

accept the restitution per the PSI.” Having reviewed the full record, we find no basis for Weir’s

contention that his plea was unknowing and involuntary, or for his contention that he was denied an

opportunity to withdraw the plea.

               We have reviewed the record, counsel’s brief, and the pro se brief. We agree that the

appeal is frivolous and without merit. We find nothing in the record that might arguably support the

appeal. Counsel’s motion to withdraw is granted.

               The order deferring adjudication is affirmed.




                                              ___________________________________________

                                              Bea Ann Smith, Justice

Before Justices B. A. Smith, Patterson and Puryear

Affirmed

Filed: October 13, 2005

Do Not Publish



                                                 2